                           Case 3:19-mj-00759-RMS Document 5 Filed 05/09/19 Page 1 of 1

                                                                                                        AUSA:     Timothy Wyse                           Telephone: (313) 226-9144
AO 442 /Rev 11/l lJ Arrest Warrant                                           Special Agent:                       Mad •   MJ                             Telephone: (313) 226-0533


                                            UNITED
                                              r>=q
                                                   STATES DISTRICT COURT
                                                        ~-'    ,: ii                                    for the
                                                   !J         [   l:ur
                                                                         ·aslern District of Michigan
                                             ZG/9 IU.Y -<i p 2: 43
United States of America
      V.                                                      .-;- .(' --r·
                                                                        ! 1-·J 'JJ' ,, T
                                                                j ' • ' '             .J           i\
                                                                                       I'-.
D-6 Ryan Stevenson
                                                              I ' .' . ' -    :
                                                                                  ,    .   j   •
                                                                                                                  2: 19-cr-20246



                                                                         ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                      -=R..:.yc.. :a; ; . n;. :S: . .;tc: .ev..:. .e.: . :n=s-=o..:. :n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ ,
(name ofperson to be arrested)

who is accused of an offense or violation based on the following document filed with the court:


~ Indictment       D Superseding Indictment D Information D Superseding Information D Complaint
D Probation Violation Petition D Supervised Release Violation Petition D Violation Notice D Order of the Court
This offense is briefly described as follows:
18 U .S.C. § 1349 - Conspiracy to Commit Wire Fraud




Date:           APR 1 8 2019
                                                                                                                                  l.1·,1•11i11g • 1G'11r 's   :~,®~QTY CLERK
City and state:           DETROIT, MICHIGAN
                                                                                                                                    Printed name and title


Return

           This warrant was received on (date)                         S / >/..)CJ/ 'L_ , and the person was arrested on (date)                                   S / '1 / ~ t I   Goy
at   (city and state) -W ~.\--~
                        -~~   \-\a..v
                                  - U\ ~            CT

Date:
                                                                                                                                 Arresting off/fu 'i; ~·ig11a111r11
                                                                                                          ~peqc.1_~""\r            ~"c,½~\ Mc~~5\\o
                                                                                                                                   Printed name and title         ~

Distrib111ion: Original Court- }copy U.S. Marshal - 2 copies USA
